



Exhibit 10.2

CONSULTING AGREEMENT




THIS AGREEMENT is made and entered into this __ day of January, 2005, between
PRIME TIME BROADBAND, INC. (hereinafter referred to as “PTB") and PRIME TIME
CABLE, INC. (hereinafter referred to as “Consultant”).




RECITALS




A.  PTB acquired certain assets of Consultant pursuant to an  Asset Purchase
Agreement of even date in order to continue the business previously operated by
Consultant; and




B. Consultant has expertise concerning that business; and




C. PTB is seeking the services of Consultant; and




D.  Consultant is willing to provide such services as set forth herin.




NOW THEREFORE, the parties hereto do hereby agree as follows:




ARTICLE 1 - RESPONSIBILITIES OF CONSULTANT




Consultant is engaged as a consultant to PTB.  The PTB shall have the power to
determine the specific duties to be performed by the Consultant.  The Board of
Directors of the PTB shall have the power to direct, control, and supervise the
duties to be performed by the Consultant.  Such duties shall include, without
limitation, providing general guidance with respect to the ownership and
operation of cable television systems.       

  

Consultant agrees that during the term of this Agreement it will devote such
time as the parties may agree and shall devote its best efforts to its duties
hereunder.




This Agreement is made with the Consultant as an independent contractor.  As
such, the Consultant is responsible for all income and employment taxes of its
employees, including but not limited to FICA, federal and state unemployment
taxes due on monies paid for services under this agreement.  The Consultant is
also responsible for all forms of insurance of its employees, including but not
limited to life, health, disability and workman's compensation.  The Consultant
acknowledges and certifies that it is performing as an independent contractor
and holds PTB harmless from liability for the payroll and other employment taxes
of its employees that may be the responsibility of an employer in an
employee/employer relationship.

 




ARTICLE 2 – TERM OF AGREEMENT




The term of this Agreement shall commence as of the date hereof, and shall
continue for a period of three years thereafter, until sooner terminated
pursuant to the terms hereof.  Either party shall have the right to terminate
this Agreement upon written notice.  Termination will be effective on the date
set forth in the notice.  




ARTICLE 3 - COMPENSATION TO CONSULTANT




PTB will pay Consultant shall be $2,916 per month for each month during the term
hereof.  This amount shall be payable at such time or times during the month as
PTB shall reasonably determine.




ARTICLE 4 – PLACE OF PERFORMANCE

Consultant shall perform the work under this Agreement at such locations in the
State of Florida as the parties may agree.




ARTICLE 5 –COSTS




Except, as other wise provided herein, the Consultant shall be bear its own
travel and other costs hereunder.  Consultant is required, as a condition of
this Agreement, to incur certain ordinary, necessary and reasonable expenses for
the promotion of the interests of PTB.  All of the foregoing expenses shall be
borne by the Consultant and reimbursement of any such expenses shall be
authorized specifically or by policy of and by PTB.  




ARTICLE 6 - TERMINATION FOR CAUSE




This Agreement may be terminated by PTB at any time for Cause by giving written
notice to Consultant. For purposes of this Agreement, the term termination for
“Cause” shall mean termination by reason of the Company’s good faith
determination that the Consultant (i) committed an act or omission that
constitutes a material breach by the Consultant of its obligations under this
Agreement, and its failure to fully cure such breach within thirty (30) days
after the Company gives written notice of the breach; (ii) was convicted of a
crime which constitutes a felony under applicable criminal law and which would
have a material injurious effect upon the Company’s reputation and business;
(iii) perpetrated an act of theft, fraud, misrepresentation, or embezzlement
against the Company; or (iv) engaged in conduct which is willfully and
materially injurious to the Company; or (v) the termination of that certain
Employment Agreement of even date herewith between William Strickler and the
Company (the “Employment Agreement”).







ARTICLE 7 – SURVIVAL




Upon termination under Article 2 and Article 6, Consultant’s obligations under
Article 8 shall survive .  

 

ARTICLE 8 – COVENANTS OF CONSULTANT




The covenants and all of the other terms and conditions set forth in paragraphs
6, 7, 8 and 9 of the Employment Agreement are hereby incorporated herein
(substituting the word “Consultant” for the word “Employee”) and shall be
binding upon Consultant as if fully set forth herein  




ARTICLE 9 - GENERAL TERMS




A.

If any provision of this agreement shall be held invalid in a court of law, the
remaining provisions shall be construed as if the invalid provision were not
included in this Agreement.




B.

No modifications to this Agreement shall be made without the consent in writing
of the parties hereto.




C.

This Agreement may not be assigned or delegated, in whole or in part, by
Consultant without the prior written consent of  PTB.




D.

This Agreement shall be construed and interpreted in accordance with the laws of
the State of Florida.




E.

Both Parties represent that they have relied upon the advice of their attorneys,
and that the terms of this Agreement have been completely read and explained to
them by their attorneys, and that those terms are fully understood and
voluntarily accepted by them.




F.

This Agreement shall be binding upon the successors and assigns of the Parties
and inure to the benefit of their successors and assigns.  No oral agreement,
statement, or representation shall alter its provisions.




ARTICLE 10 - LIMITATIONS OF AGREEMENT




This Agreement shall not constitute a joint venture, partnership, or any other
form of business arrangement other than that stipulated herein. Consultant is
and shall act as an independent contractor without authority to bind PTB to any
agreement.  


















This Agreement represents the full and final understanding between the parties
and supersedes any and all previous understandings, commitments, or agreements,
oral or written.




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, in
lieu of any prior agreement, on the day and year first written above.




Signed, sealed and delivered in the presence of:
















For:




Prime Time Broadband, Inc.




By: /s/ Chris Petersen




Name: Chris Petersen




Its: President & CEO













For:




Prime Time Cable, Inc.




By: /s/ William Strickler




Name: William Strickler




Its: President









